Title: To James Madison from Thomas Law, 11 July 1824
From: Law, Thomas
To: Madison, James


        
          Dear Sir,
          July 11th 1824.
        
        I enclose a last effort that Mr. McLane the Chairman of the Comee. promised to report but had not time. Mr. Crawford has given a decided opinion under his hand in favor of the proposition to lend to the States at very low interest or to make a present to them of a Dollar per head on their population. Next year the Question of a National Currency will come regularly before Congress.
        That you may continue to enjoy health & to have the satisfaction of witnessing your Countrys prosperity to which you have so much contributed is my sincere desire.
        If I live to return from the visit I am about to pay to my friends on the other side of the Atlantic, I will do myself the honor of paying my respects to you, from whom I received in Washington so many kindnesses. With sincere respect esteem & regard
        
          T Law
        
      